Title: To John Adams from James McHenry, 18 October 1798
From: McHenry, James
To: Adams, John



Sir,
War Department 18 Octbr. 1798.

I have had the honour to receive your several letters under date of the 13th 14th 17th and 21st of September and also of the 4th. 5th. 10th & 12th of Octbr. instant.
I shall give the earliest consideration to the objects suggested in your letter of the 10th (which came to hand yesterday) and write you thereon as soon as possible. With respect to this sickness at Philadelphia, that may as well be spoken to at present. The disease has already abated of its violence, appears to have followed the course it has held in former years, and I have no doubt, after the first severe frost, which may be expected about the beginning of next month will totally subside, and the City be perfectly safe for the inhabitants to return to, consequently for Congress to meet in.
Inclosed is a copy of my answer to the application by the governor of Maryland respecting fortifying the harbour of Annapolis, and also to the letter from the Governor of Georgia to you dated the 8th of Augt. ulto.
I transmitted to you on the 17th & 22d of Augt. two letters and addresses from certain officers of the militia of Maryland, to which having seen no answers published I beg to recall your attention, and also to request you to send me the address from Warren County N. Carolina, that it may be acknowledged.
With the greatest respect. I have the honour to be Sir, / your faithful and/  very hble Sr.
James McHenry